

Exhibit 10.36
AMENDMENT No. 1 TO THE MASTER SERVICES AGREEMENT RECITALS




This Amendment No. 1 (the “Amendment”) is made as of August 25th, 2017
(“Effective Date”) by and between Mayne Pharma Inc. (formerly known as Metrics,
Inc.), doing business as Metrics Contract Services, a North Carolina
corporation, having a principal place of business at 1240 Sugg Parkway,
Greenville, NC 27834 (“Metrics”) and X4 Pharmaceuticals Inc., a Delaware
corporation with a business address at 955 Massachusetts Avenue, Fourth Floor,
Cambridge, MA 02139 (“Company”).


RECITALS


Whereas Metrics and Company entered into a Master Services Agreement for the
provision of certain pharmaceutical development services dated September 10,
2015 (the “Agreement”); and


Whereas the parties desire to amend the Agreement to, among other things,
eliminate the role of Davos as third party intermediary in the generation of
Work Orders, Change Orders and the payment process.


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1. Capitalized terms not otherwise defined herein will have the meaning given
them in the Agreement.


2. Section 4 of the Agreement is deleted in its entirety and replaced with the
words: “4. Not used.”.


3. Section 14.10 of the Agreement (“Notices”) is updated to reflect a change in
the Company’s business address:


If to Company: X4 Pharmaceuticals, Inc.
955 Massachusetts Avenue, 4th Floor Cambridge, MA 02139
Attn: Chief Executive Officer


4. Incorporation and Effect of Amendment. Upon execution, this Amendment shall
be made a part of the Agreement and shall be incorporated by reference. Except
as specifically set forth in this Amendment, the Agreement shall remain in full
force and effect without change. In the event that there is a conflict between
the terms of the Agreement and this Amendment, the terms of this Amendment shall
prevail.


5. Authorized Signatories. All signatories to this Amendment represent that they
are authorized by their respective companies to execute and deliver this
Amendment on behalf of their respective companies, and to bind such companies to
the terms herein.


6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original but all of which together constitute a
single instrument. Signatures to this Amendment transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the originals graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signatures, and shall be
deemed original signatures by the parties.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have agreed to this Amendment by signing
below.





X4 PHARMACEUTICALS, INC. MAYNE PHARMA INC., DBA METRICS CONTRACT SERVICESBy:/s/
John CelebiBy: /s/ Kimberly McClintock Name:John CelebiName: Kimberly
McClintockTitle:Chief Operating OfficerTitle:Executive Vice
PresidentDate:October 11, 2017Date:11-Oct-2017




